DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-14, and Species A (directed to claims 25-29, in the event Group II was elected) in the reply filed on 08/25/2022 is acknowledged.  The traversal is on the ground(s) that the inventions of Groups I and II are not independent or distinct because “the components that are mixed in carrying out the method of Invention Group I are the same components as those which make up the composition of Invention Group II” (Bottom of Page 1 of the Remarks). This is not found persuasive because the standard for distinctness isn’t an assertion or showing that the materials used are the same. Groups I and II (method and product; MPEP 806.05 f) are distinct for the reasons explained at Item 3 in the Restriction Requirement. Significant burden was established at Items 2 and 3 in the Restriction mailed 08/19/2022 (i.e. the numerous areas of classification for the claimed subject matter as well as the process as claimed can be used to make a soundproofing composition). Notably, Claim 15 includes no language that requires it to be made by the method of claim 1 as alluded to by these arguments. Further, Examiner included claim 14 (“the product of the method of claim 1”) in Group I rather than Group II.
In the interest of the clarity of the record, it is noted that Applicant did not provide comments regarding Groups III and IV. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 15-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/25/2022.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/11/2021, 05/19/2021, 12/28/2021, 04/27/2022, and 08/29/2022 have been considered by the examiner.
Specification
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Specifically, U.S. 2012/015648 is discussed in the specification but the document has not been listed on an IDS. Examiner has considered the references as listed on the IDS.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 contains the trademark/trade name Elvaloy. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. In the present case, the trademark/trade name is used to identify/describe Elvaloy RET asphalt polymeric material and, accordingly, the identification/description is indefinite.
Claim 12 depends from claim 11.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/033605.
Regarding claims 1 and 14, WO 2016/033605 (hereinafter “’605”) teaches a method of producing an asphalt binder composition comprising providing an asphalt binder and a compound of formula I (Abstract). Specifically, ‘605 provides examples including asphalt binder mixed with epoxidized methyl soyate (Example 1) and epoxidized corn oil (Example 5).
‘605 does not disclose the combination of any of the formulas (particular constituents possible in the epoxidized soybean oil; Paragraph 0042) but it would be obvious to combine EMS and ECO as both are individually disclosed in the ‘605 reference.
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
With regard to the claimed feature directed to the mass content of oxirane being greater than 0.1 and less than 15%, in view that the materials of ‘605 and the instant application are the same (see at least Paragraphs 0056 and 0057 as filed), it is prima facie expected that they would possess identical properties (In re Spada 911, F2.d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) in the absence of any method steps or other processing that demonstrates that the method imparts particular structure that would distinguish the claimed invention from ‘605. 
With regard to the feature requiring the ratio of the compounds of formula I and formula II, ‘605 is silent; however, it has been held that ‘where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	 In the instant case, and considering the breadth of the claimed range (i.e. 1:1,000,000 to 1,000,000:1), it would be obvious and routine with a reasonable expectation of success for the person of ordinary skill in the art to determine the desired amount of the compounds with respect to each other.
	Regarding claims 2 and 3, ‘605 teaches EMS and ECO which are identical to those taught by Applicant at Paragraphs 0056 and 0057. Thus, it is expected that they would possess the mass content of oxirane as claimed. In re Spada 911, F2.d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
	Regarding claim 4, ‘605 teaches EMS in Example 1.
	Regarding claim 8, ‘605 teaches that the asphalt may contain anywhere from 1% to 100% by weight epoxidized fatty acid ester (Paragraph 0057) which the claimed range of 5.0 to 99.0 wt% lies within the range taught by ‘605.
	Regarding claim 9, ‘605 teaches in Example 1 the use of an unmodified Montana crude source asphalt which meets the BRI of ‘unaged asphalt binder’.
	Regarding claims 10-12, ‘605 teaches in Example 1 the inclusion of 1.5% SBS.
	Regarding claim 13, ‘605 teaches that the asphalt is mixed with a carboxylic acid compound (Title; meeting claimed ‘carboxyl additive’).
Claims 1-4 and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (U.S. 2018/0057686).
Regarding claim 1, Williams et al. “hereinafter ‘686’, teaches a method of producing an improved asphalt comprising providing an asphalt binder and a compound of formula I (claim 1), wherein the compounds for formula 1 can expressly be selected from epoxidized benzyl soyate and epoxidized isoamyl soyate (claim 3) but does not disclose the combination of any of the formulas (particular constituents possible in the epoxidized soybean oil; claim 2) but it would be obvious to combine epoxidized benzyl soyate and epoxidized isoamyl soyate as both are individually disclosed in the ‘686 reference.
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
With regard to the claimed feature directed to the mass content of oxirane being greater than 0.1 and less than 15%, in view that the materials of ‘686 and the instant application are the same (see at least Paragraphs 0056 and 0057 as filed), it is prima facie expected that they would possess identical properties (In re Spada 911, F2.d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) in the absence of any method steps or other processing that demonstrates that the method imparts particular structure that would distinguish the claimed invention from ‘686. 
With regard to the feature requiring the ratio of the compounds of formula I and formula II, ‘686 is silent; however, it has been held that ‘where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	 In the instant case, and considering the breadth of the claimed range (i.e. 1:1,000,000 to 1,000,000:1), it would be obvious and routine with a reasonable expectation of success for the person of ordinary skill in the art to determine the desired amount of the compounds with respect to each other.
	Regarding claims 2 and 3, ‘686 teaches epoxidized benzyl soyate and epoxidized isoamyl soyate (claim 3) which are identical to those taught by Applicant at Paragraphs 0056 and 0057. Thus, it is expected that they would possess the mass content of oxirane as claimed. In re Spada 911, F2.d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
	Regarding claim 4, ‘686 teaches epoxidized benzyl soyate and epoxidized isoamyl soyate (claim 3).
Regarding claim 8, ‘686 teaches these features at claims 6-8.
Regarding claim 9, ‘686 teaches these features at claim 15.
Regarding claims 10-12, ‘686 teaches these features at claims 21-22.
Regarding claim 13, ‘686 teaches this feature at claim 20.
Regarding claim 14, ‘686 teaches the method as applied to claim 1 above and further teaches this feature at claim 17.
Claims 1-4 and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Goodrich et al. (WO 91/09907 A1). 
Regarding claims 1 and 14, WO 91/09907 (hereinafter “’907’) teaches a composition and process for making a thermoplastic polymer-linked asphalt wherein epoxide-containing polymers and asphalts are combined (Title and Abstract). Specifically, ‘907 teaches at Page 6 that the “epoxide moiety (oxirane)” is present in an amount of 0.05 to 10 wt% (Page 6 lines 18-19; which overlaps the claimed range of ‘greater than 0.1 and less than 15%’) based on the total weight of the reactant polymer and that the epoxy-containing polymer may be or include “epoxidized oils (for example, soya oil)” (Page 6 lines 31-32). ‘907 further teaches at Page 9 that the reactant polymer is combined with the asphalt (lines 32-33).
‘907 does not name all of the chemical constituents of the epoxidized soybean oil or specifically disclose that the epoxidized soybean oil has a particular composition, or is otherwise comprised of various constituents, that satisfy the generic formula (I and/or II) as claimed.
However, Applicant’s specification identifies, at Paragraphs 0056 and 0057 as-filed, “epoxidized soybean oil”.
In view that ‘907 also uses epoxidized soybean oil, it is prima facie expected that the epoxidized soybean oil of ‘907 would meet the compounds of Formulas I and II absent evidence to the contrary due to the fact that Applicant’s specification identifies “epoxidized soybean oil” as suitable epoxidized compounds of Formula I and Formula II. 
With regard to the claimed feature requiring “the ratio of the compound of Formula (I) and the compound of Formula (II) [to be] 1:1,000,000 to 1,000,000:1”, the Examiner notes the excessive breadth of this range and cautions Applicant that this range is so broad as to almost call into question if both compounds meeting Formula I and Formula II are actually required in any meaningful way because this range encompasses the situation where there is such a miniscule, if even appreciable, content of either the first compound or second compound in the presence of a massively overwhelming amount of the other compound.
Further, and with regard to the claimed feature requiring “the compound of formula (I) [to be] different from the compound of formula II, the person of ordinary skill in the art would understand that multiple chemical constituents would be present within the epoxidized oil thus meeting the requirement that they be ‘different’. More so, there would reasonably be at least 1 ppm of difference between the epoxidized soybean oil constituents (i.e. the constituents are not all the same) which is encompassed by Applicant’s range above.
Regarding claims 2 and 3, ‘907 teaches the method as applied to claim 1 above and further teaches the epoxide moieties (i.e. the oxirane) is from 0.05 to 10 wt% which overlaps the claimed range of 1.25 and 2.75%.
Regarding claim 4, ‘907 teaches the method as applied to claim 1 above but does not disclose the chemical constituents of the epoxidized soybean oil.
Applicant’s specification identifies, at Paragraphs 0056 and 0057 as-filed, “epoxidized soybean oil” as suitable for Formula I.
There is no evidence that ‘907 does not contain epoxidized methyl soyate and the PTO does not possess the capabilities to manufacture compositions of the prior art and make physical comparisons therewith. It has been held that the ‘mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention” In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). Further, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 8, ‘907 teaches the method as applied to claim 1 above and further teaches that the epoxidized polymer is from 0.5 to 20 wt% which overlaps the claimed range of 5.0 to 99.0 wt%. With regard to the word ‘masterbatch’, it is noted that this term is interpreted broadly and does not have a particular definition that would render it anything more than just a ‘mixture’. As ‘907 combines the epoxidized polymer and asphalt, this meets the BRI of masterbatch as claimed.
Regarding claim 9, ‘907 teaches the method as applied to claim 1 above and further teaches that the asphalt can be natural asphalt which meets ‘unaged asphalt binder’ (Page 5 lines 16-21).
Regarding claims 10-12, ‘907 teaches the method as applied to claim 1 above and further teaches the inclusion of epoxidized styrene-butadiene rubbers (Page 6 lines 32-33; meeting claimed SB rubber) as well as other polymers not including an epoxide functionality (Page 18 lines 11-30; such as EVA Table II Run No. 101-102).
Regarding claim 13, ’907 teaches the method as applied to claim 1 above but fails to expressly teach that the asphalt binder composition is mixed with a carboxyl additive. However, ‘907 does suggest at Page 12 lines 17-22 that “it is believed that the epoxide moiety reacts with nucleophilic sites in the asphalt (e.g. carboxylic acid…) to covalently bond (link) the polymer and the asphalt”. Therefore, it would be obvious to include a carboxyl additive so as to achieve reaction of the epoxide moiety with the asphalt.
Claim 4 is additionally rejected under 35 U.S.C. 103 as being unpatentable over ‘907 as applied to claim 1 above, and further in view of Geng et al. (U.S. 2010/0292492).
Regarding claim 4, ‘907 teaches the method as applied to claim 1 above but does not disclose the chemical constituents of the epoxidized soybean oil.
Geng et al. (hereinafter “Geng”) is directed to catalysts for esterification of epoxidized soyates and methods of using the same (Title) and specifically identifies that various epoxidized soyates are known and commercially available (Table 2 and Claim 8). In particular, epoxidized methyl soyate (Claim 8). It would be obvious to use the bioderived plasticizer (i.e. epoxidized methyl soyate) of Geng because Geng teaches that the plasticizers are useful because of concerns about availability of petroleum feedstocks, cost, and asserted health concerns (Geng, Paragraph 0004).
In view of the teachings of ‘907, which name epoxidized soybean oil as suitable, it would be obvious to select a species (MPEP 2144.08.I) of epoxidized soybean oil such as epoxidized methyl soyate in view that it is a known product, is commercially available, and can help to limit concerns regarding the harmful impacts based on the use petroleum feedstocks, cost, and asserted health concerns. Notably, asphalt and bitumen are petroleum non-renewable resources/feedstocks.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-10 of U.S. Patent No. 10,604,644 in view of WO 91/09907 and Geng et al. (U.S. 2010/0292492). The instant claims are fully encompassed by the reference claims. To be clear, the issued claims are so broad as to encompass the full scope of the instant claims. Specifically, both the instant and reference claims require a method of making an asphalt composition or material that requires providing and mixing an asphalt binder and a compound of Formula I. Notably, Formula I is identical in both the application and patent; further, the issued claims expressly name epoxidized methyl soyate which is also named in the instant application at dependent claim 4. 
The difference between these claimed inventions is that the instant claims require the combination of first and second compounds wherein the second compound (Formula II) is required to be ‘different’ from Formula I but the Formulas for I and II are identical. Both formulas describe a multitude of potential chemical compounds such as but not limited to epoxidized vegetable oils. Numerous species of epoxidized vegetable oils exist and have been routinely used within the art as demonstrated by WO 91/09907 which describes a composition (claim 41) including asphalt and epoxide containing polymer wherein WO 91/09907 expressly identifies “epoxidized oils (for example, soya oil)” at Page 6 lines 31-32 as well as Geng et al. which identifies that various epoxidized soyates are known and commercially available (Table 2 and Claim 8). Therefore, it would be an unjust extension of the right to exclude others by granting a patent on the instant application claims because Applicant has already received a patent for the invention directed to a method of producing an asphalt composition by mixing an asphalt binder with epoxidized methyl soyate (which inherently meets Formula I and would possess the oxirane content as claimed) and it would be obvious to use a combination of different epoxidized oils meeting Formula I (note: the combination of epoxidized oils meeting Formula I would necessarily meet the instant claim limitation requiring Formulas I and II because they are the same generic formula).
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,570,286 in view of WO 91/09907 and Geng et al. (U.S. 2010/0292492). The instant claims are fully encompassed by the reference claims. To be clear, the issued claims are so broad as to encompass the full scope of the instant claims. Specifically, both the instant and reference claims require a method of making an asphalt composition or material that requires providing and mixing an asphalt binder and a compound of Formula I. Notably, Formula I is identical in both the application and patent; further, issued claim 1 expressly names epoxidized benzyl soyate and epoxidized isoamyl soyate which are also named in the instant application at dependent claim 4. Additional independent claims 2 and 5 do not expressly recite the species as in claim 1 and so the scope of these claims is broader.
The difference between these claimed inventions is that the instant claims require the combination of first and second compounds wherein the second compound (Formula II) is required to be ‘different’ from Formula I but the Formulas for I and II are identical. Both formulas describe a multitude of potential chemical compounds such as but not limited to epoxidized vegetable oils. Numerous species of epoxidized vegetable oils exist and have been routinely used within the art as demonstrated by WO 91/09907 which describes a composition (claim 41) including asphalt and epoxide containing polymer wherein WO 91/09907 expressly identifies “epoxidized oils (for example, soya oil)” at Page 6 lines 31-32 as well as Geng et al. which identifies that various epoxidized soyates are known and commercially available (Table 2 and Claim 8). Therefore, it would be an unjust extension of the right to exclude others by granting a patent on the instant application claims because Applicant has already received a patent for the invention directed to a method of producing an asphalt composition by mixing an asphalt binder with epoxidized soyate (which inherently meets Formula I and would possess the oxirane content as claimed) and it would be obvious to use a combination of different epoxidized oils meeting Formula I (note: the combination of epoxidized oils meeting Formula I would necessarily meet the instant claim limitation requiring Formulas I and II because they are the same generic formula). For example, in issued claim 1, both epoxidized benzyl soyate and epoxidized isoamyl soyate are provided in a Markush group specifying what the compound of Formula I is; the combination of both of these named compounds is prima facie obvious.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Neimann (U.S. 2005/0148714) directed to a coating for an asphalt or bitumen surface including epoxidized soybean oil and methyl soyate (Paragraphs 0023 and 0046) and Yu et al. “Diffusibility Enhancement of Rejuvenator by Epoxidized Soybean Oil and Its Influence on the performance of Recycled Hot Mix Asphalt Mixtures”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA M MOORE whose telephone number is (571)272-8502. The examiner can normally be reached M-F 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDRA M MOORE
Primary Examiner
Art Unit 1738

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738